Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The response of the applicant has been read and given careful consideration. Responses to the arguments of the applicant are presented after the first rejection to which they are directed. The amendment to the specification is approved.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3,5 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Masuyama et al. JP 2012-123376, in view of Klaveness et al. 5674468.
Masuyama et al. JP 2012-123376 (translation provided by applicant) teaches polymerized monomers a-1 to a-4, a-11 toa-14, a-17-a-18 at [0030] and the monomers disclosed at [0034-0035]. Photoresist resins A7 and A8 [0245,0246] are combined with a photoacid generator B1, quencher and a solvent [0247-0250].  These are coated upon a silicon wafer, prebaked, exposed, post baked and developed in TMAH to form a pattern [0253-0257]. The addition of other components including sensitizers, dissolution retarders, surfactants, stabilizers, colorants and the like is disclosed [0217].  The repeating units and monomers leading to them are bounded by formula (a), where R1 is hydrogen or methyl, A1 is C1-6 alkanediyl (which can be straight chain or branched) or the linkage (a-1) and R2 is a C1-18 aliphatic hydrocarbon  [0005,0017,0023-0025].  
Klaveness et al. 5674468 clearly teaches vinyl carbonate esters of formula (XII) at 9/25-30), where R1 and R2 I hydrogen or C1-4 alkyl groups and R3a is a lipophilic organic group such as a lower alkyl group (3/13-23,5/25-36,6/44,7/41-53).   The degradation of the polymers by the cleavage at –O-C(R1R2)-O- is clearly taught (5/37-41). 
	With respect to claims 1-3, it would have been obvious to one skilled in the art to modify the polymerized monomers a-3, a-4, a-13 or  a-14 at [0030], by replacing them with similar monomer where the -CH2-CH2- linkage of A1 is replaced with any of -CH2- , -CH(CH3)- or –C(CH3)2- based upon the teaching at [0005,0017,0023-0025] of Masuyama et al. JP 2012-123376 and would expect the resultant monomer to based cleavable based upon the teachings of the acetal and ketal acid labile linkages at [0042-0045] of Masuyama et al. JP 2012-123376 and the cleavage taught by Klaveness et al. 5674468 for vinyl carbonate esters at 5/37-41. 
With respect to claims 1-3 and 7-10, it would have been obvious to one skilled in the art to modify the examples using resin A8 which include repeating units bounded by formula (a)  by replacing the monomer used to form those repeating units with similar monomers where the cyclohexane is replaced with the adamantyl group of a-3, the hydroxy adamantyl group of a-4 or the polycyclic ketone of a-13 or a-14 based upon the equivalence established at [0029-0030] and replacing the -CH2-CH2- linkage of A1 is with any of -CH2- , -CH(CH3)- or –C(CH3)2- based upon the teaching at [0005,0017,0023-0025] of Masuyama et al. JP 2012-123376 with a reasonable expectation that the  resultant monomer to based cleavable based upon the teachings of the acetal and ketal acid labile linkages at [0042-0045] of Masuyama et al. JP 2012-123376 and the cleavage taught by Klaveness et al. 5674468 for vinyl carbonate esters at 5/37-41.
2-CH2-O- linkage, but this linkage (A1 ) can be replaced with any of  -CH2- , -CH(CH3)- or –C(CH3)2- based upon the teaching at [0005,0017,0023-0025] of Masuyama et al. JP 2012-123376, which corresponds to the acid labile acetal or ketal structures of formula 2 [0042-0045] of Masuyama et al. JP 2012-123376 and there is a reasonable expectation that the resultant monomer can be made based upon the similar monomers exemplified in Klaveness et al. 5674468 and the cleavage taught by Klaveness et al. 5674468 for vinyl carbonate esters at 5/37-41. 
	The MEF is a measure of the sensitivity and the examiner holds that one of ordinary skill in the art would appreciate that replacing the -CH2-CH2- linkage of A1 with any of 
-CH2- , -CH(CH3)- or –C(CH3)2- based upon the teaching at [0005,0017,0023-0025] of Masuyama et al. JP 2012-123376 would result in and acid cleavable monomer based upon the teachings of the acetal and ketal acid labile linkages at [0042-0045] of Masuyama et al. JP 2012-123376 and the cleavage taught by Klaveness et al. 5674468 for vinyl carbonate esters at 5/37-41 and this would translation to an increased reactivity (cleavage) to the photogenerated acid due to the higher proportion of acid labile monomers in the resist polymer  (14+35+15 = 64 mol%) vs that of the AXX-1 (14+35 = 49 mol%)  which would be observed by development after exposure.  The increase in the acid reactive moieties would be expected to translation into increased sensitivity which would be observed as a lower MEF.  The lower MEF relied upon by the applicant is not unexpected, given the ~30.6% increase (15/49) in acid reactive repeating 1 being any of  -CH2- , -CH(CH3)- or –C(CH3)2- based upon the teaching at [0005,0017,0023-0025] of Masuyama et al. JP 2012-123376, so there is no reliance upon unsupported allegations as asserted by the applicant. 
	Additionally, the evidence relied upon for unexpected results relates to the resist compositions, not the polymer alone.  The functionality of the polymer as degradable/cleavable polymers is clear to one of ordinary skill in the art.  The claims are not limited to resists within the 5-90 mol% of the monomer 
The arguments advanced by the applicant are based upon the references not teaching or rendering the proposed claim limitations. This position is true for Ichikawa et al. JP 2014-078000 or US 20130095424, but not for the combination of Masuyama et al. JP 2012-123376 and Klaveness 5674468 as discussed above.
	There is a clear motivation to replace the ethyl linkage with any C1-6.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Martin J Angebranndt whose telephone number is (571)272-1378.  The examiner can normally be reached on 7-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on 571-272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


MARTIN J. ANGEBRANNDT
Primary Examiner
Art Unit 1737



/MARTIN J ANGEBRANNDT/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        July 13, 2021